Citation Nr: 1400918	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-39 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a left elbow fracture. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In March 2012, the Veteran presented testimony before the Board.  A copy of the transcript has been associated with this claims file.  

The Board notes that the Veteran's virtual claim file contains a November 2013 letter from the RO acknowledging receipt of the Veteran's request to withdraw her claim for residuals of a left elbow fracture.  However, the RO was unable to provide a copy of the Veteran's request to withdraw her claim.  Pursuant to VA regulations, "except for appeals withdrawn on the record at a hearing, appeal withdraws must be in writing."  As the record does not indicate that the Veteran has withdrawn her appeal in accordance with 38 C.F.R. § 20.204, her claim remains pending. 


FINDING OF FACT

The Veteran does not have residuals of a left elbow fracture (or any other current disability) as a result of an injury incurred in military service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a left elbow fracture have not been met.  38 U.S.C.A. §§ 1110 , 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via letters sent to the appellant in January 2009.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records, VA medical records and private treatment records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in May 2011.  The VA examination is sufficient, as it considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to resolve the issue on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on her claim at this time. 
 
II.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

III.  Factual Background

Service treatment records dated April 1981 indicate that the Veteran presented with pain in her left wrist after a bicycle accident.  The Veteran complained of a tingly feeling and was unable to extend or flex her elbow.  An emergency care and treatment note indicates that x-rays were taken and that no fracture was seen.  The Veteran was diagnosed with traumatic tendonitis in the left arm and elbow trauma.  The Veteran was given a splint and a sling and advised to follow-up in 48 hours.  

Later the same day, the Veteran returned with complaints of severe pain in her left arm.  The examiner reviewed the Veteran's x-rays and indicated that the Veteran had an "apparent slightly impacted fracture of the radial head."  The examiner diagnosed the Veteran with fracture of the head of the left radius, undisplaced.  

Five days later, the Veteran presented for a follow up appointment.  The Veteran indicated that she was better.  An examiner's note indicates that the Veteran's x-rays were reviewed and that "no fracture [was] seen."  The Veteran was advised to continue wearing the sling and splint and to follow up in a week.  Aside from this incident, the Veteran's service treatment records are silent for treatment related to the Veteran's left elbow.

The Board notes that the Veteran has submitted buddy statements dated August 2009 that indicate that the Veteran injured her arm in 1981 and that she had a cast for several weeks.  One of the statements mentions that the Veteran complained of pain in her arm after her injury healed.  

In February 2011, the Veteran indicated that she had not received treatment related to her left elbow since separation from service. 

During a May 2011 VA examination, the Veteran indicated that she had stiffness and pain in her left elbow.  The Veteran reported that she did not experience weakness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation or dislocation in her left elbow.  The Veteran stated that she had flare-ups as often as two times per week and that flare-ups lasted about 12 hours and were precipitated by physical activity and stress.  The Veteran also indicated that she had trouble bending her elbow on rainy, cold or foggy days.  The Veteran reported that she did not receive any treatment for her elbow and that her condition has not resulted in incapacitation in the past 12 months.  

On examination, the examiner noted that the Veteran had no scar and that the Veteran's left elbow showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  On examination, there was no ankylosis.  Flexion was to 145 degrees; extension was to 0 degrees; supination was to 85 degrees; pronation was to 80 degrees.  The Veteran's joint function was not limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

X-rays of the Veteran's left elbow were within normal limits.  The examiner did not provide a diagnosis and explained that there was no pathology to render a diagnosis.  The examiner indicated that the Veteran's x-rays did not suggest any previous fractures.  The examiner opined that the Veteran likely suffered a sprain in service.  The examiner explained that while the Veteran fell in service and went to the emergency room, x-rays taken in April 1981 and May 2011 do not show that she suffered a fracture.  The examiner also noted that while the Veteran was diagnosed with tendonitis after her April 1981 accident, her tendonitis has resolved.  

In a March 2012 hearing before the undersigned Veterans Law Judge, the Veteran reported that she cannot move her left elbow across her chest, lean or sleep on her elbow.  The Veteran reported that her elbow hurt with movement, was "tingly," and that she has arthritis.  The Veteran testified that she has not had any recent treatment for her elbow and that she "just learned to kind of live with it."  

IV.  Analysis

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of a left elbow fracture.  

The evidence of record does not include any probative opinion that a current diagnosis of residuals of a left elbow fracture (or any other disability) are related to the Veteran's service.  In the absence of adequate evidence establishing a nexus between the Veteran's alleged residuals of a left elbow fracture and the Veteran's service, the Board finds that the Veteran's claim seeking service connection for residuals of a left elbow fracture must be denied.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  

With respect to whether the Veteran's statements and testimony can establish a current disability associated with a left elbow fracture here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the Veteran is competent to report that she injured her left elbow during service.  However, the Veteran's service treatment records do not document a left elbow fracture, and she lacks the medical training or credentials to ascertain whether an injury constitutes a fracture, as opposed to a strain, sprain, or other injury.  While one service treatment note found that the Veteran had an apparent slightly impacted fracture of the left radial head, later service treatment notes indicate that the Veteran's x-rays did not reveal a left elbow fracture.  In addition, x-rays taken during the May 2011 VA examination were within normal limits and did not show any previous fractures.  The May 2011 VA examiner also reviewed the Veteran's in-service x-rays and opined that the Veteran did not suffer a fracture, but rather a sprain.  To this extent, the Veteran's lay opinion is substantially outweighed by the medical evidence and unfavorable VA medical examination opinion.  The Board gives great weight to the May 2011 VA examiner's opinion as the examiner reviewed the Veteran's claims file, interviewed and examined the Veteran and provided an opinion based on his findings.  

The Board next finds that the weight of the evidence demonstrates that the Veteran's left elbow symptoms have not been continuous since her separation from active service in 1983.  The Board ntoes that the Veteran reported that she has not sought treatment for a left elbow condition since her separation from service.  To the extent that her statements can be interpreted to establish that she has experienced an elbow condition since service, the Board finds that, while the Veteran is competent to report symptoms of an elbow condition, any recent report of continuous symptoms of an elbow condition since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  Charles v. Principi, 16 Vet. App. 370 (2002).  While the Veteran submitted buddy statements in August 2009 that indicate that the Veteran had pain after her left elbow injury healed, the Board notes that these statements were made more than 25 years after the Veteran's in-service injury.  Specifically, the Board gives weight to the Veteran's April 1981 service treatment records that indicate that she reported feeling better five days after her left elbow injury.  The Board also gives weight to absence of any other left elbow complaints after the April 1981 incident.  

The Board notes that the Veteran reported that she has arthritis during her March 2012 hearing.  A review of the Veteran's service and post-service treatment records only indicate that she has been diagnosed with traumatic arthritis of the left foot.  While the Veteran is competent to report her symptoms, the Veteran is not competent to diagnose arthritis as arthritis is not visible, and requires an x-ray or similar study and skilled interpretation of the x-ray for diagnosis.  The evidence of record does not establish a current disability of left elbow arthritis.  Post-service VA and private medical records in evidence do not reflect any diagnoses or treatment of a left elbow disability.  In addition, the May 2011 x-rays of the Veteran's left elbow were within limits.  

In this case, evidence of record indicates that the Veteran did not incur a left elbow fracture during service, that the Veteran has not experienced continuous symptoms of a left elbow condition since service, and that there is no relationship between```` the Veteran's current subjective elbow pain and her period of active service.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for residuals of a left elbow fracture, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of a left elbow fracture is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


